ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                  )
                                             )
Primus Solutions, Inc.                       ) ASBCA No. 61984
                                             )
Under Contract No. W91247-12-C-0023          )

APPEARANCES FOR THE APPELLANT:                   Damien C. Specht, Esq.
                                                  Morrison & Foerster LLP
                                                  Mclean, VA

                                                 James A. Tucker, Esq.
                                                  Morrison & Foerster LLP
                                                  Washington, DC

APPEARANCES FOR THE GOVERNMENT:                  Scott N. Flesch, Esq.
                                                  Army Chief Trial Attorney
                                                 MAJ Nichole M. Venious, JA
                                                 MAJ Wayne T. Branom, III, JA
                                                 Zachary F. Jacobson, Esq.
                                                  Trial Attorneys

                             ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: May 4, 2021



                                           STEPHANIE CATES-HARMAN
                                           Administrative Judge
                                           Armed Services Board
                                           of Contract Appeals
        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61984, Appeal of Primus Solutions,
Inc., rendered in conformance with the Board’s Charter.

       Dated: May 5, 2021



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2